         Case 1:20-cv-04699-RA-OTW Document 31 Filed 04/22/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
QUANDELL HICKMAN,                                             :
                                                              :
                         Plaintiff,                           :   20-CV-4699 (RA) (OTW)
                                                              :
                      -against-                               :   ORDER
                                                              :
THE CITY OF NEW YORK,
                                                              :
                         Defendant.                           :
                                                              :
                                                              :
--------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

           On January 25, 2021, Defendant moved to dismiss the complaint. (ECF 21-22).

 On March 4, 2021, Plaintiff’s deadline to oppose Defendant’s motion to dismiss was

 extended to March 26, 2021. (ECF 28). By letter dated April 9, 2021, Defendant reported

 that Plaintiff has neither filed nor served an opposition. (ECF 30). Plaintiff’s deadline to

 file and serve opposition papers is hereby extended to Friday, May 14, 2021. Failure to

 file and serve an opposition will result in the Court considering Defendant’s motion to

 dismiss to be unopposed. Plaintiff may submit filings by mail to the Pro Se Office, 500

 Pearl Street, New York, NY 10007 or by email to

 temporary_pro_se_filing@nysd.uscourts.gov. Instructions for filing by email are

 available at https://nysd.uscourts.gov/forms/instructions-filing-documents-email and

 https://www.nysd.uscourts.gov/prose. Defendant is directed to serve a copy of this

 Order on pro se Plaintiff via email and trackable mail and to file proof of service on the

 docket by April 27, 2021.
      Case 1:20-cv-04699-RA-OTW Document 31 Filed 04/22/21 Page 2 of 2




      SO ORDERED.



                                             s/ Ona T. Wang
Dated: April 22, 2021                      Ona T. Wang
       New York, New York                  United States Magistrate Judge




                                     2
